Citation Nr: 1004338	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-10 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by fatigue, to include as secondary to 
polychlorinated biphenyl exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from October 1981 to 
September 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In September 2005, the appellant testified 
at a Board hearing in San Antonio, Texas.  In January 2007 
and June 2009, the Board remanded the matter for additional 
evidentiary development.  


FINDING OF FACT

The most probative evidence shows that the appellant does 
not have a chronic disability manifested by fatigue, 
including chronic fatigue syndrome.  


CONCLUSION OF LAW

A chronic disability manifested by fatigue, including 
chronic fatigue syndrome, was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to 
satisfy VA's duties to the appellant under the VCAA.  In 
June 2003, June 2004, February 2007, and January 2008 
letters, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The 
February 2007 and January 2008 letters included the 
additional notification requirements imposed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following the issuance of these letters, the RO reconsidered 
the appellant's claim on several occasions, most recently in 
the October 2009 Supplemental Statement of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding 
that the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an 
Statement of the Case or Supplemental Statement of the Case, 
is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that 
VA has undertaken all necessary development action.  
38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The appellant has not argued otherwise.  The appellant's 
service treatment records are on file, as are all post-
service clinical records specifically identified and 
authorized for release by the appellant.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  
In that regard, the appellant reported that he had been 
treated by Dr. Cheryl Mueller and had also received 
treatment at the Medical Center for Immune and Toxic 
Disorder.  He did not, however, respond to the RO's request 
that he either provide complete authorization forms or 
provide records from those providers.  Under 38 C.F.R. § 
3.159(c), a claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records.  This 
expressly includes authorizing "the release of existing 
records in a form acceptable to the person, company, agency, 
or other custodian holding the records."  Absent cooperation 
from the appellant, the Board finds that no further 
assistance is due him with respect to these records.  

The appellant has also been afforded VA medical examinations 
in connection with his claim, most recently in August 2009.  
38 C.F.R. § 3.159(c) (4) (2009).  The Board finds that the 
August 2009 examination is adequate in that it was provided 
by a qualified medical professional, a VA physician, and is 
predicated on a full reading of all available records.  The 
examiner also provided a rationale for the opinion.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4) (2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.


Background

In pertinent part, the appellant's service treatment records 
show that he received regular psychiatric treatment, 
including for major depression and a personality disorder, 
not otherwise specified, beginning in November 1994.  His 
complaints included depression, as well as loss of energy 
and motivation, with a gradual onset in 1992.  During a 
psychiatry outpatient visit in July 1996, the appellant 
complained of fatigue.  It was noted that he had been 
prescribed Zoloft for treatment of depression.  

During another psychiatry outpatient visit in December 1996, 
the appellant complained of difficulty sleeping with 
frequent awakenings.  During a visit to the psychiatry 
clinic in February 1997, his complaints included loss of 
energy and motivation, as well as drowsiness with frequent 
awakening at night.  

In an April 1997 psychiatry narrative summary completed in 
connection with a Medical Evaluation Board, it was noted 
that the appellant had reported depressive symptoms in 1992.  
His complaints included intermittent insomnia.  The 
appellant had been tried on several medications.  He was 
initially prescribed Zoloft, which improved is depressive 
symptoms and insomnia, but he discontinued the medication 
due to other side effects.  He was thereafter prescribed 
Effexor but reported significant daytime sedation and other 
significant side effects and he was switched to another 
medication.  The narrative summary indicated that the 
appellant's diagnoses included major depressive disorder, 
manifested by depressive episodes, diminished interest in 
activities, disrupting sleep, fatigue, and irritability.  In 
light of his depression, as well as a personality disorder, 
separation from active service was recommended.  

In June 1997, the appellant underwent a sleep study in 
connection with his complaints of excessive daytime 
somnolence.  The examiner indicated that the study was 
normal with mild hypersomnolence but no evidence of 
pathologic process.  The examiner noted that the appellant's 
history was suggestive of psychophysiologic insomnia with 
resultant insufficient sleep.  

In October 1997, following his separation from active 
service, the appellant submitted an original application for 
VA compensation benefits, seeking service connection for 
numerous disabilities, including depression.  His 
application is silent for any mention of a disability 
manifested by chronic fatigue, including chronic fatigue 
syndrome, as is medical evidence compiled in connection with 
the application, including July 1998 VA medical and 
psychiatric examinations.

In a September 1998 rating decision, the RO granted service 
connection for several disabilities, including major 
depressive disorder.  

In August 2001 letter, the appellant indicated that his 
military duties had included shredding carbonless copy 
paper.  He claimed that a result of exposure to the 
chemicals in the paper, he had developed various symptoms 
and disabilities, including chronic fatigue.  

In connection with his various claims, the appellant 
underwent VA psychiatric examination in November 2001.  He 
reported that he had been under treatment for depression 
since 1992.  His current complaints included mild 
depression, fatigue, and feeling tired all the time.  The 
diagnoses included major depression and personality 
disorder.  A series of VA medical examinations conducted in 
November 2001 was negative for complaints or findings of a 
disability manifested by chronic fatigue.  

In a December 2001 rating decision, the RO increased the 
rating for the appellant's service-connected depressive 
disorder to 10 percent.  The RO also denied service 
connection for a disability manifested by chronic fatigue, 
noting that the appellant's symptoms of fatigue had been 
considered in evaluating his service-connected depression, 
but that there was no evidence of a separate physical 
disability manifested by fatigue.  

The appellant appealed the RO's determination, arguing that 
his depression and fatigue could have been caused by his 
exposure to chemicals in carbonless copy paper.  He 
indicated that he planned to sue the manufacturer of the 
paper in civil court.  

In support of his appeal, the appellant submitted an April 
2003 letter from Raymond Singer, Ph.D., who indicated that 
the appellant had consulted him regarding multiple health 
problems which he believed were associated with his exposure 
to carbonless copy paper.  Dr. Singer noted that the 
appellant had claimed extensive exposure to carbonless copy 
paper over a multi-year period.  His complaints included 
chronic fatigue and sleeplessness.  Dr. Singer noted that 
chronic fatigue and sleeplessness could be caused by 
neurotoxicity, secondary to exposure to carbonless copy 
paper or some other exposure.  He noted, however, that his 
symptoms could also be related to another medical condition.  

The appellant also submitted numerous medical treatises and 
internet printouts regarding multiple chemical sensitivity, 
carbonless copy paper, chronic fatigue syndrome, and 
polychlorinated biphenyl (PCB).  

At his September 2005 Board hearing, the appellant testified 
that he suffered from fatigue, hypersomnolence, and was 
sleepy all the time.  He testified that it was his belief 
that his symptoms were due to his exposure to 
polychlorinated biphenyls in carbonless copy paper during 
service.  

At the hearing, the appellant submitted a December 2004 
consultation report from Andrew Campbell, M.D., whose 
letterhead indicates that he specializes in "immune and 
toxic disorders."  Dr. Campbell noted that the appellant had 
reported that for a number of years, he had been exposed to 
chemical dust and powder from shredding and grinding 
carbonless copy paper.  Dr. Campbell noted that the 
appellant's symptoms included constant fatigue and sleep 
disturbances.  Dr. Campbell noted that carbonless paper was 
known to contain PCB, which, when concentrated in indoor 
air, was associated with neurotoxicity.  He noted that 
neurotoxicity in the appellant should be ruled out.  He 
recommended further testing which the appellant declined.  

The appellant underwent VA medical examination in August 
2007, at which he reported that he had been tired since 
1990.  The appellant denied problems sleeping, stating that 
he did not have insomnia and slept quite well.  The 
appellant indicated that his private physician had 
recommended a work up for chemical exposure, but that this 
had not been done.  The appellant denied any knowledge of 
specific chemical exposure.  After examining the appellant 
and reviewing his claims folder, the examiner concluded that 
the appellant did not have chronic fatigue syndrome.  The 
examiner delineated the criteria for establishing a 
diagnosis of chronic fatigue syndrome and explained why the 
appellant's complaints and symptoms did not meet the 
necessary criteria.  

In a March 2009 addendum, the physician who had conducted 
the August 2007 VA medical examination noted that the 
appellant reported that his symptoms of fatigue had begun in 
1990, during his period of service.  The examiner noted, 
however, that there was no documentation in the claims file 
to establish that the appellant had been exposed to 
chemicals during active duty.  

The appellant again underwent VA medical examination in 
August 2009.  He reported symptoms such as falling asleep 
while driving and excessive sleeping, greater than 12 hours 
daily.  The appellant reported that he had been exposed to 
PCB in the 1980's, a chemical which he noted was known to 
cause long term problems with fatigue.  The examiner 
indicated that the use of PCB in paper products in the 
United States had been banned in 1977.  After examining the 
appellant and reviewing his claims folder, the examiner 
concluded that while the appellant could have been exposed 
to PCB while shredding paper produced prior to 1977, his 
symptoms did not fulfill the criteria for a diagnosis of 
chronic fatigue syndrome.  The examiner delineated the 
criteria for establishing a diagnosis of chronic fatigue 
syndrome and explained why the appellant's complaints and 
symptoms did not meet the necessary criteria.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Although section 3.310 was 
amended effective October 10, 2006, the Board will apply the 
former version of 38 C.F.R. § 3.310, which is more favorable 
to the appellant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The appellant contends that he developed a chronic 
disability manifested by fatigue as result of exposure to 
polychlorinated biphenyls (PCB) during service.  

After carefully considering the appellant's contentions in 
light of the evidence of record, the Board concludes that 
service connection for a chronic disability manifested by 
fatigue, to include as secondary to polychlorinated biphenyl 
exposure, is not warranted.

As discussed in detail above, the appellant's service 
treatment records confirm that he complained of fatigue on 
several occasions.  His complaints, however, were determined 
to be a symptom of his psychiatric disorder.  A separate 
chronic disability manifested by fatigue was not diagnosed.  
Indeed, a June 1997 sleep study was normal, with no evidence 
of any pathologic process.  

The post-service clinical records show continued complaints 
of symptoms such as fatigue, but are similarly silent for 
any indication that the appellant has a chronic disability 
manifested by fatigue, including chronic fatigue syndrome.  
Indeed, repeated medical examinations, including the most 
recent VA medical examination in August 2009, indicate 
expressly that the appellant does not have chronic fatigue 
syndrome.  

The Board finds that the August 2009 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a medical professional who has 
expertise to opine on the matter at issue in this case.  In 
addition, the examiner addressed the appellant's 
contentions, based his opinion on a review of the 
appellant's claims folder, including the most pertinent 
evidence therein such as laboratory testing and clinical 
evaluation, and provided a rationale for his opinion, which 
included citations to medical treatises such as the National 
Institute of Environmental Health Sciences' Environmental 
Diseases.  Finally, the Board notes that there is no medical 
evidence of record which contradicts this medical opinion or 
otherwise indicates that the appellant has been diagnosed as 
having a chronic disability manifested by fatigue, including 
chronic fatigue syndrome.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (discussing factors for determining 
probative value of medical opinions).

The Board has considered the private clinical records 
submitted by the appellant, including the April 2003 letter 
from Dr. Singer and the December 2004 consultation report 
from Dr. Campbell, noting that it was possible that the 
appellant's chronic fatigue could be due to neurotoxicity 
secondary to exposure to carbonless copy paper.  Neither 
examiner, however, diagnosed the appellant as having 
neurotoxicity or chronic fatigue syndrome, but merely 
discussed the issue in terms of possibility.  

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 
114 (1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran "may have been having some 
symptoms of his multiple sclerosis for many years prior to 
the date of diagnosis" was insufficient to award service 
connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (a generic statement about the possibility of a link 
between chest trauma and restrictive lung disease was "too 
general and inconclusive" to support an award of service 
connection).  For all of these reasons, the Board finds that 
the private medical records discussed above do not outweigh 
the more conclusive findings of the August 2009 VA medical 
opinion to the effect that the appellant does not currently 
have chronic fatigue syndrome.

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. §§ 
1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  
It is well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists).

In this case, the Board has carefully reviewed the record, 
but finds no probative evidence of a diagnosis of a chronic 
disability manifested by fatigue, such as chronic fatigue 
syndrome.  Although the evidence shows repeated complaints 
of fatigue, such symptoms have been attributed to the 
appellant's service-connected depression and have been 
considered in rating that disability.  There is no evidence 
that the appellant's symptoms of fatigue are part and parcel 
of any other underlying disability, such as chronic fatigue 
syndrome.  The Court has held that symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In that regard, although the appellant is competent to 
describe his symptoms of fatigue, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as a diagnosis of chronic fatigue 
syndrome.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In reaching this decision, the Board acknowledges that in 
some circumstances, service connection for chronic, 
undiagnosed illness (or a medically unexplained chronic 
multisymptom illness such as fibromyalgia) arising from 
service in Southwest Asia during the Gulf War may be awarded 
to a Persian Gulf veteran under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.

That provision, however, does not apply in the instant case.  
The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  In this case, the evidence does not 
show, nor does the appellant contend, that he is a Persian 
Gulf veteran.  Accordingly, the provisions pertinent to 
"undiagnosed illnesses" are not for application.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
service connection for a chronic disability manifested by 
fatigue.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic disability 
manifested by fatigue, to include as secondary to 
polychlorinated biphenyl exposure, is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


